Name: Commission Regulation (EEC) No 1688/87 of 15 June 1987 on the supply of various lots of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 6 . 87 Official Journal of the European Communities No L 158/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 1688/87 of 15 June 1987 on the supply of various lots of butteroil as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), and in particular Article 13 , Having regard to Council Regulation (EEC) No 232/86 of 27 January 1986 laying down implementing rules for 1986 for Regulation (EEC) No 3331 /82 on food-aid policy and food-aid management ^), Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (3), as last amended by Regula ­ tion (EEC) No 773/87 (4), and in particular Article 6 (7) thereof, Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 229 tonnes of butteroil to be supplied fob, cif or free at desti ­ nation ; Whereas, therefore, supply should be effected in accor ­ dance with the rules laid down in Commission Regula ­ tion (EEC) No 1354/83 of 17 May 1983 laying down general rules for the mobilization and supply of skim ­ med-milk powder, butter and butteroil as food aid as last amended by Regulation (EEC) No 3826/85 ( ®) ; whereas, in particular, the periods and terms for supply and the procedure to be used to determine the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies shall , in accordance with the provisions of Regulation (EEC) No 1354/83, supply butte ­ roil as food aid on the special terms set out in the Annex. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 June 1987 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 370 , 30 . 12. 1986, p. 1 . 0 OJ No L 29 , 4. 2 . 1986, p. 3 . (3) OJ No L 148 , 28 . 6 . 1968 , p. 13 . 0 OJ No L 78 , 20 . 3 . 1987, p. 1 . 0 OJ No L 142, 1 . 6 . 1983, p. 1 . ( 6 ) OJ No L 371 , 31 . 12. 1985, p. 1 . No L 158/2 Official Journal of the European Communities 18 . 6. 87 ANNEX Notice of invitation to tender (') Description of the lot A 1 . Programme : 1986  Action No 454/87 (a) legal basis (b) purpose Council Regulation (EEC) No 232/86 Commission Decision of 10 February 1986 2. Recipient WFP 3. Country of destination Lebanon 4. Stage and place of delivery fob 5. Representative of the recipient (2) (3)  6. Total quantity 75 tonnes 7. Origin of the butteroil To be manufactured from intervention butter ' 8 . Intervention agency holding the stocks German 9. Specific characteristics  10. Packaging 5 kilograms 11 . Supplementary markings on the packaging 'ACTION No 454/87 / LEBANON 0052401 / ACTION OF THE WORLD FOOD PROGRAMME / BEIRUT 12. Shipment period Before 10 July 1987 13. Closing date for the submission of tenders  14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 1 5. Miscellaneous The costs of supply are determined by the German intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 00WOO 18 . 6. 87 Official Journal of the European Communities No L 158/3 Description of the lot B 1 . Programme : 1987  Action No 471 /87 (a) legal basis (b) purpose Council Regulation (EEC) No 1420/87 Commission Decision of 10 March 1987 (87/203/EEC) 2 . Recipient Euronaid 3 . Country of destination Lebanon 4. Stage and place of delivery fob 5. Representative of the recipient (2) (3)  6 . Total quantity 15 tonnes 7. Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks Dutch 9 . Specific characteristics  10 . Packaging 5 kilograms (10) 11 . Supplementary markings on the packaging 'ACTION No 471 /87 / LEBANON / FOR FREE DISTRIBUTION / CARITAS GERMANICA / 70487 / BEIRUT 12. Shipment period Before 10 July 1987 13 . Closing date for the submission of tenders  14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15 . Miscellaneous The costs of supply are determined by the Dutch intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (4) (*) 0 (n) (12) No L 158/4 Official Journal of the European Communities 18 . 6. 87 Description of the lot C 1987  Action No 472/87 Council Regulation (EEC) No 1420/87 Commission Decision of 10 March 1987 (87/203/EEC) Euronaid Lebanon fob 15 tonnes To be manufactured from intervention butter French 1 . Programme : (a) legal basis (b) purpose 2. Recipient 3 . Country of destination 4. Stage and place of delivery 5. Representative of the recipient (2) (3) 6 . Total quantity 7. Origin of the butteroil 8 . Intervention agency holding the stocks 9 . Specific characteristics 10. Packaging 11 . Supplementary markings on the packaging 12. Shipment period 13 . Closing date for the submission of tenders 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 5 kilograms (10) 'ACTION No 472/87 / LEBANON / FOR FREE DISTRIBUTION / CARITAS GERMANICA / 70488 / BEIRUT Before 15 August 1987 15. Miscellaneous The costs of supply are determined by the French intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (4) (*) 0 (") (12) 18 . 6 . 87 Official Journal of the European Communities No L 158/5 Description of the lot D 1 . Programme : 1987  Action No 473/87 (a) legal basis (b) purpose Council Regulation (EEC) No 1420/87 Commission Decision of 10 March 1987 (87/203/EEC) 2. Recipient Euronaid 3 . Country of destination Lebanon 4. Stage and place of delivery fob 5. Representative of the recipient (2) (3)  6. Total quantity 14 tonnes 7. Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks Belgian 9. Specific characteristics  10 . Packaging 5 kilograms (10) 11 . Supplementary markings on the packaging 'ACTION No 473/87 / LEBANON / FOR FREE DISTRIBUTION / CARITAS GERMANICA / 70489 / BEIRUT 12. Shipment period Before 15 September 1987 13 . Closing date for the submission of tenders  14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15 . Miscellaneous The costs of supply are determined by the Belgian intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (4) (*) (*) (") ( 12) No L 158/6 Official Journal of the European Communities 18 . 6. 87 Description of the lot E 1986  Action No 490/87 Council Regulation (EEC) No 232/86 Commission Decision of 10 February 1986 WFP Madagascar fob 110 tonnes To be manufactured from intervention butter German 1 . Programme : (a) legal basis (b) purpose 2. Recipient 3 . Country of destination 4. Stage and place of delivery 5 . Representative of the recipient (2) (3) 6 . Total quantity 7 . Origin of the butteroil 8 . Intervention agency holding the stocks 9 . Specific characteristics 10 . Packaging 11 . Supplementary markings on the packaging 12. Shipment period 13 . Closing date for the submission of tenders 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15 . Miscellaneous 13 'ACTION N0 490/87 / MADAGASCAR 0270100 / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL / TOAMASINA' Before 31 August 1987 The costs of supply are determined by the German intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (4) (5) (6) 00 18 . 6 . 87 Official Journal of the European Communities No L 158/7 Notes (') This Annex, together with the notice published in Official Journal of the European Communities No C 208 of 4 August 1983 , page 9, shall serve as notice of invitation to tender. (2) See list published in Official Journal of the European Communities No C 103 of 16 April 1987, page 4. (3) As soon as the successful tenderer has been informed of the award of the contract, he shall contact the beneficiary or his representative without delay, in order to determine the necessary consignment docu- . ments, as well as the details of period, rate and other circumstances concerning shipment. (4) Commisson delegate to contact by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. ^ At the request of the beneficiary the successful tenderer shall deliver a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. (&lt;  ) Veterinary certificate issued by an official entity stating that the product derives from healthy animals, was processed under excellent sanitary conditions which are supervised by qualified techncal personnel and that the area of production of raw milk has not registered foot-and mouth disease . The successful tenderer shall transmit a health certificate to the beneficiary's representatives at the time of delivery. (') The successful tenderer shall transmit a certificate of origin to the beneficiary's representatives at the time of delivery. (') The supplier shoud send a duplicate of the original invoice to : MM De Keyzer &amp; SchÃ ¼tz BV, Postbus 1438 , Blaak 15, NL-3000 BK Rotterdam. (10) To be delivered in 20-foot containers : conditions FCL/LCL Shippers-count-load and stowage (cls). (") The successful tenderer has to submit to the recipient's agent complete packing list of each container, specifying number of bags belonging to each shipping number as specified in the invitation to tender. (12) The successful tenderer has to seal and container with a numbered locktainer, number of which to be provided to the benficiary's forwarder. (13) In new bunged metal drums, coated inside with food can varnish or having been subject to a procedure giving equivalent guarantees, of 190 to 200 kg (to be indicated in the tender) net weight, fully filled and hermetically sealed in an atmosphere of nitrogen . The drums should be strong enough to withstand long sea journey. Their composition must not be such as to be harmful to human health or to cause a change in the colour, taste or odour of their contents . Each drum must be fully leakproof.